Appeal Dismissed and Memorandum Opinion filed September 26, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00653-CV

                           JULIUS ALLEN, Appellant

                                         V.
    WILMINGTON TRUST NATIONAL ASSOCIATION, NOT IN ITS
   INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR MFRA
                   TRUST 2015-1, Appellee

               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1134031

                          MEMORANDUM OPINION

      This is an attempted appeal from a final judgment signed June 18, 2019. No
motion for new trial or other item listed under Texas Rule of Appellate Procedure
26.1(a) was filed. The notice of appeal must be filed within 30 days after the
judgment is signed when no item under Rule 26.1(a) is timely filed. See Tex. R. App.
P. 26.1. The thirtieth day after the judgment was signed was July 18, 2019. Appellant
did not file his notice of appeal until August 26, 2019.
      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      A court of appeals lacks jurisdiction to hear an appeal that was not timely
perfected. When the court lacks jurisdiction, it must dismiss the appeal. See Baker
v. Baker, 469 S.W.3d 269, 272 (Tex. App.—Houston [14th Dist.] 2015, no pet.).

      On August 29, 2019, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for lack of jurisdiction unless, within 10 days, any
party showed meritorious grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). No response was filed.

      The appeal is dismissed for lack of jurisdiction.



                                  PER CURIAM



Panel consists of Justices Christopher, Spain, and Poissant.




                                         2